Name: Council Regulation (EEC) No 1889/84 of 26 June 1984 introducing special measures of Community interest relating to transport infrastructure
 Type: Regulation
 Subject Matter: transport policy;  Europe
 Date Published: nan

 No L 177/4 Official Journal of the European Communities 4. 7 . 84 COUNCIL REGULATION (EEC) No 1889/84 of 26 June 1984 introducing special measures of Community interest relating to transport infrastructure HAS ADOPTED THIS REGULATION : Article 1 Special measures of Community interest relating to transport infrastructure are hereby introduced in 1984 for the Federal Republic of Germany and for the United Kingdom. The Community shall grant finan ­ cial assistance under this Regulation estimated at 461 million ECU in favour of the United Kingdom and at 10 million ECU in favour of the Federal Republic of Germany . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the European Council held in Stuttgart from 17 to 19 June 1983 reached certain conclusions ; Whereas it is necessary to introduce special measures of Community interest relating to transport infrastruc ­ ture and involving financial assistance from the Community to transport infrastructure projects or measures in the Federal Republic of Germany and the United Kingdom ; Whereas the Community's financial assistance should concern projects of Community interest which have recently been started or are about to be started , or measures being carried out or about to be carried out in connection with the implementation of current projects of Community interest ; Whereas the total amount of the Community assis ­ tance necessary for the said special measures is esti ­ mated at 461 million ECU for projects or measures implemented in the United Kingdom and at 10 million ECU for projects or measures implemented in the Federal Republic of Germany ; Whereas the projects or measures must be specified and supported by the information required in order to retain only those which are of Community interest in the field to which they relate ; Whereas the implementation of the projects or measures referred to in this Regulation should be subject to the control of the Commission , without prejudice to the controls laid down by the Treaties and Financial Regulation ; Whereas the Treaty has not made provision for specific powers for this purpose , Article 2 1 . The special measures of Community interest shall be implemented by means of financial assistance for projects or measures which contribute to the reali ­ zation of the common transport policy, in particular to the harmonious development of a balanced infrastruc ­ ture network, and contribute to one or more of the following objectives : (a) elimination of notorious bottlenecks within the Community ; (b) improvement of transport routes that are important for developing the movement of persons and goods between the Member States within the Commu ­ nity . The projects or measures should be related as far as possible to the main trunk routes for each mode of transport . 2 . The projects or measures shall be submitted to the Commission together with all the information necessary in order to assess :  their conformity with the objectives referred to in paragraph 1 ,  their conformity with the eligibility criteria laid down in Article 3 ,  their Community interest, taking account of the common transport policy,  the possibilities of verifying the implementation of each project or measure and of auditing expendi ­ ture . 3 . The Commission may request any additional information necessary for the examination of the said projects or measures . (') OJ No C 340 , 17 . 12 . 1983 , p . 4 . (2) OJ No C 104, 16 . 4 . 1984, p . 22 . 4. 7 . 84 Official Journal of the European Communities No L 177/5 Article 3 The projects or measures shall be eligible for financial assistance from the Community provided they are financed wholly or in part by public authorities and can be shown to be of Community interest in terms of the following criteria :  the significance of international traffic and/or transit traffic ,  the nature of the existing bottlenecks and the improvements to be effected,  the potential for the specific improvement of access to ports and airports serving routes to other Community countries ,  compatibility with other Community policies,  absence of distortions of competition . 2 . When the implementation of the project or measure has already started, the advance payment shall be equal to the Community share of the amount already committed, as certified by the Member State concerned ; that advance may not however exceed 90 % of the total Community contribution . The Commission shall first ensure that every project or measure has been started as required by this Regula ­ tion . In other cases, as soon as the Commission has taken a Decision pursuant to Article 4 (2), it will pay an advance of 50 % . A further advance of 40 % will be paid once 50 % of the expenditure on the project or measure has been made . 3 . Payment of the 10 % balance shall be effected immediately after the sum referred to in paragraph 2 has been used up, as certified by the Government of the Member State concerned, provided that implemen ­ tation of the project or measure proceeds as planned and that on-the-spot checks have been carried out in accordance with the procedure provided for Article 6 . Article 4 1 . The Commission shall examine the projects or measures submitted to it by each of the Member States concerned under this Regulation and shall refer them for information to the Committee referred to in Article 7. 2 . In accordance with the' procedure laid down in Article 8 , the Commission shall decide on : (a ) the projects or measures meriting Community assistance, in the light of the objectives referred to in Article 2 ( 1 ) and the criteria laid down in Article 3 ; (b) the amount of the Community's financial assis ­ tance, within the limits of the appropriations available . 3 . The Community's overall financial contribution may not exceed 60 % of the public expenditure provided for the implementation of each project or measure . 4. Community financial assistance shall be granted only in respect of projects or measures initiated after 1 January 1983 . No contribution shall be made in respect of projects completed before the entry into force of this Regula ­ tion . 5 . The Commission 's decisions referred to in para ­ graph 2 shall be published in the Official Journal of the European Communities. Article 5 1 . Appropriations relating to the special measures referred to by this Regulation shall be entered in the general budget of the European Communities . Article 6 1 . The Commission shall ensure that each project or measure is implemented in accordance with this Regulation , with the provisions adopted for its applica ­ tion and with the Regulations adopted pursuant to Article 209 of the Treaty. To this end, each of the Member States concerned shall supply the Commission with all information requested by it and shall take all steps with regard to Community-assisted projects or measures to facilitate such supervision as the Commission may consider appropriate, including on-the-spot checks made at its request with the approval of the Member State concerned by the latter's competent authorities , in which Commission officials may participate . Each Member State concerned shall make available to the Commission , for a period of three years from its transfer of the balance referred to in Article 5 (3 ), all supporting documents or certified copies thereof rela ­ ting to expenditure . 2 . Where a project or measure is not implemented in conformity with this Regulation or departs substan ­ tially from decisions taken for its application , the Commission may suspend payments still due . In this case, it may decide that sums already paid or still due are to be allocated , in accordance with the procedure laid down in Article 8 , to other projects or measures submitted under this Regulation . If, in the opinion of the Commission , no other project or measure is available , it shall recover the payments made . No L 177/6 Official Journal of the European Communities 4 . 7 . 84 3 . After this Committee has delivered its opinion , the Commission shall adopt decisions which shall apply immediately . Article 9 Each of the Member States concerned shall , in agree ­ ment with the Commission, take the necessary steps to ensure that suitable publicity is given to the assistance granted under the Regulation . Article 10 The Commission shall report every six months from the entry into force of this Regulation to the Council and to the European Parliament on the application thereof. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 7 1 . An Advisory Committee (hereinafter called ' the Committee') is hereby established, composed of repre ­ sentatives of the Member States and chaired by a representative of the Commission . 2 . Within the Committee , the votes of the Member States shall be weighted in accordance with Article 148 (2) of the Treaty . The chairman shall not vote . Article 8 1 . Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall submit to the Committee drafts of decisions to be taken . The Committee shall deliver its opinion on the drafts within a time limit which the chairman may fix according to the urgency of the matter . An opinion shall be adopted by a qualified majority in accordance with Article 148 (2) of the Treaty . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Fontainebleau, 26 June 1984. For the Council The President C. CHEYSSON